Case 2:19-cv-10701-DDP-E Document 26 Filed 02/18/20 Page 1 of 4 Page ID #:297



   1   LEVI & KORSINSKY, LLP
   2   Rosanne L. Mah (SBN 242628)
       388 Market Street, Suite 1300
   3   San Francisco, California 94111
   4   Telephone: (415) 373-1671
       Facsimile: (415) 484-1294
   5
       Email: rmah@zlk.com
   6
       Attorneys for Movants Austin Fire Fighters
   7
       Relief and Retirement Fund and John Mutsavage
   8
       [Additional Counsel listed on signature block]
   9
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
  13   ESTEBAN KOFFSMON, Individually              No. 2:19-cv-10701-DDP
       and on Behalf of All Others Similarly
  14   Situated,                                   NOTICE OF MOTION OF
  15                   Plaintiff,                  AUSTIN FIRE FIGHTERS
                                                   RELIEF AND RETIREMENT
  16                                               FUND AND JOHN
                           v.
  17                                               MUTSAVAGE FOR
       GREEN DOT CORPORATION,                      APPOINTMENT AS LEAD
  18                                               PLAINTIFF AND APPROVAL
       STEVEN W. STREIT and MARK
  19   SHIFKE,                                     OF SELECTION OF COUNSEL

  20                  Defendants.                  Judge: Dean D. Pregerson
  21                                               Date: March 23, 2020
                                                   Time: 10:00 a.m.
  22                                               Courtroom #9C
  23
  24   TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR

  25   COUNSEL OF RECORD:

  26         PLEASE TAKE NOTICE that on March 23, 2020 at 10:00 a.m., or as

  27   soon thereafter as the matter can be heard in the courtroom of the Honorable Dean

  28   D. Pregerson situated at 350 West First Street, Courtroom #9C, Los Angeles
Case 2:19-cv-10701-DDP-E Document 26 Filed 02/18/20 Page 2 of 4 Page ID #:298



   1 California 90012, Movants Austin Fire Fighters Relief and Retirement Fund and
   2 John Mutsavage (“Movants”), by and through their counsel, will and hereby do
   3 move this Court, pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act
   4 of 1934 (“Exchange Act”), 15 U.S.C. §78u-4(a)(3)(B), as amended by the Private
   5 Securities Litigation Reform Act of 1995 (the “PSLRA”), for an Order (attached
   6 hereto): (i) appointing Movants as Lead Plaintiff on behalf of all persons that
   7 purchased or otherwise acquired Green Dot Corporation (“Green Dot” or the
   8 “Company”) securities between May 9, 2018, and November 7, 2019, inclusive;
   9 (ii) approving Movants’ choice of counsel as Lead Counsel; and (iii) granting such
  10 other and further relief as the Court may deem just and proper.
  11         In support of this Motion, Movants submit: (1) a Memorandum of Points
  12 and Authorities; (2) the Declaration of Rosanne L. Mah and the exhibits attached
  13 thereto; and (3) a Proposed Order.
  14         This motion is made on the grounds that Movants are the most adequate
  15 plaintiff, as defined by the PSLRA, based on their loss of approximately
  16 $440,071.60, which they suffered as a result of Defendants’ wrongful conduct as
  17 alleged in the above-captioned action. Further, Movants satisfy the relevant
  18 requirements of Rule 23(a) of the Federal Rules of Civil Procedure, as their claims
  19 are typical of other Class members’ claims and they will fairly and adequately
  20 represent the interests of the class.
  21                 COMPLIANCE WITH CIVIL LOCAL RULE 7-3
  22         This motion is filed pursuant to Section 21D of the Securities Exchange Act
  23 of 1934, as amended by the PSLRA. This Section provides that within 60 days
  24 after publication of the required notice, any member of the proposed class may
  25 apply to the Court to be appointed as lead plaintiff, whether or not they have
  26 previously filed a complaint in the underlying action. Consequently, Movants’
  27 counsel has no way of knowing who, if any, the competing lead plaintiff
  28 candidates are at this time. As a result, counsel for Movants have been unable to
         NOTICE OF MOTION OF AUSTIN FIRE FIGHTERS RELIEF AND RETIREMENT FUND AND JOHN
                                           MUTSAVAGE
                                     Case No. 2:19-cv-10701-DDP
                                                  2
Case 2:19-cv-10701-DDP-E Document 26 Filed 02/18/20 Page 3 of 4 Page ID #:299



   1 conference with opposing counsel as prescribed in Local Rule 7-3, and
   2 respectfully requests that the conference requirement of Local Rule 7-3 be waived
   3 for this motion. Pursuant to §78u-4(a)(3)(B)(iii)(II), Defendants do not have
   4 standing to oppose the appointment of Movants as lead plaintiff. See Takeda v.
   5 Turbodyne Techs., Inc., 67 F. Supp. 2d. 1129, 1138 (C.D. Cal. 1999).
   6
   7 Dated: February 18, 2020               Respectfully submitted,
   8                                        LEVI & KORSINSKY, LLP
   9
                                            /s/ Rosanne L. Mah
  10                                        Rosanne L. Mah
  11                                        388 Market Street, Suite 1300
                                            San Francisco, California 94111
  12                                        Telephone: (415) 373-1671
  13                                        Facsimile: (415) 484-1294

  14                                        Eduard Korsinsky (pro hac vice pending)
  15                                        55 Broadway, 10th Floor
                                            New York, NY 10006
  16                                        Telephone: (212) 363-7500
  17                                        Facsimile: (212) 363-7171

  18                                        GLANCY PRONGAY & MURRAY
  19                                        Marc L. Godino (SBN 182689)
                                            1925 Century Park East, Suite 2100
  20                                        Los Angeles, CA 90067
  21                                        Telephone: (310) 201-9150
                                            Facsimile: (310) 432-1495
  22
  23                                        Attorneys for Movants Austin Fire Fighters
                                            Relief and Retirement Fund and John
  24                                        Mutsavage
  25
  26
  27
  28
         NOTICE OF MOTION OF AUSTIN FIRE FIGHTERS RELIEF AND RETIREMENT FUND AND JOHN
                                           MUTSAVAGE
                                     Case No. 2:19-cv-10701-DDP
                                                  3
Case 2:19-cv-10701-DDP-E Document 26 Filed 02/18/20 Page 4 of 4 Page ID #:300



   1                           CERTIFICATE OF SERVICE
   2         I, Rosanne L. Mah, hereby declare under penalty of perjury as follows:
   3         I am an associate attorney at Levi & Korsinsky, LLP, with offices at 388
   4 Market Street, Suite 1300 San Francisco, California 94111. I am over the age of
   5 eighteen.
   6         On February 18, 2020 I electronically filed the following NOTICE OF
   7 MOTION OF AUSTIN FIRE FIGHTERS RELIEF AND RETIREMENT
   8 FUND AND JOHN MUTSAVAGE FOR APPOINTMENT AS LEAD
   9 PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL with the
  10 Clerk of the Court using the CM/ECF system which sent notification of such
  11 filing to counsel of record.
  12         Executed on February 18, 2020.
  13
                                              /s/ Rosanne L. Mah
  14                                          Rosanne L. Mah
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         NOTICE OF MOTION OF AUSTIN FIRE FIGHTERS RELIEF AND RETIREMENT FUND AND JOHN
                                           MUTSAVAGE
                                     Case No. 2:19-cv-10701-DDP
                                                  4
